                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

UNITED STATES OF AMERICA,                            §
                                                     §
                                                     § CASE NUMBER 6:18-CR-00042-JRG
v.                                                   §
                                                     §
                                                     §
ARCEE LAYNE MCCULLOCH (10),                          §


                 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                       AND FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding defendant’s plea of guilty to Count Thirteen with

a violation of Title 21 U.S.C. § 841(a)(1) - Possession with the Intent to Distribute or Dispense

(Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana). Having conducted a proceeding

in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that

the Court accept the defendant’s guilty plea. The parties waived their right to file objections to the
    .
Findings of Fact and Recommendation. The Court is of the opinion that the Findings of Fact and

Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed THURSDAY, DECEMBER 13, 2018, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant’s plea agreement, the Court finds

defendant GUILTY of Count Thirteen of the Indictment in the above-numbered cause.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 14th day of December, 2018.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
